UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6734



NATHANIEL EPPS,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-00-716)


Submitted:   September 18, 2001           Decided:   October 9, 2001


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nathaniel Epps, Appellant Pro Se. Thomas Drummond Bagwell, Assis-
tant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel Epps appeals the district court’s order denying his

28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) petition as untimely

filed.   We have reviewed the record, the district court’s opinion,

and Epps’ informal appellate brief.   Because Epps failed to chal-

lenge on appeal the basis for the district court’s ruling, he has

not preserved any issue for our review.    4th Cir. R. 34(b).   In

addition, it is clear that the district court’s conclusion that

Epps’ petition was untimely is correct.     Accordingly, we deny a

certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2